DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz et al. (US 2006/0219780) in view of Hind et al. (US 2002/0174025 A1) and Carter et al. (US 2007/0247847 A1).
Regarding claim 1, Swartz teaches a method, comprising: determining an inventory contained within a media enhanced shopping cart [0010]; confirming the inventory contained within the media enhanced shopping cart by comparing one or more parameters associated with the inventory to parameters accessible by the media enhanced shopping cart system (item barcode information is compared with database information to confirm item identity); generating a customer item based on the inventory (items in shopping list) [0010]; and displaying the customer item to a customer on a display of the media enhanced shopping cart (Fig. 7C).
Swartz lacks automatically determining the inventory.
Hind teaches wherein the inventory is determined automatically without any customer action beyond placing a product in the media enhanced shopping cart [0014].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to automatically scan as taught by Hind because it removes one unnecessary step and makes the shopping process more seamless for the customer.
Swartz lacks determining the direction of travel of the cart.
Carter teaches determining a location and direction of travel of a media enhanced shopping cart [0048], wherein determining the location and direction of the media enhanced shopping cart is performed by a locationing component of the media enhanced shopping cart [0048].
Therefore it would have been obvious to one of ordinary skill in the art to track the location and direction of travel of the carts because it allows the facility to track inventory movements, improve access to and retrieval of objects, and to identify clustering, queueing, and traffic patterns (paragraph 0005 of Carter).
Regarding claim 2, Swartz teaches wherein the customer item comprises one or more products, a running total, a shopping list, a reminder, a registry, a recipe, a vendor site favorite, or combinations thereof [0010].
Regarding claim 3, Swartz teaches wherein the inventory is determined by a component of the media enhanced shopping system [0010].
Regarding claim 4, Swartz teaches wherein component of the media enhanced shopping system comprises a radio frequency reader, a transceiver, or an image sensor [0040].
Regarding claim 5, Swartz teaches wherein confirming the inventory comprises automatic weighing of the inventory when the customer places an item in the media enhanced shopping cart (claim 1 of Swartz).
Regarding claim 6, Swartz teaches wherein receiving the customer item further comprises receiving a download from a mobile device associated with the customer [0047].
Regarding claim 7, Swartz teaches further comprising receiving a customer-supplied name for the customer item (recipe), and associating and saving the customer-supplied name with the customer item at the enterprise level (recipe is recognized as shopping list) [0207].
Regarding claim 8, Swartz teaches wherein the customer item is displayed upon receiving from the customer a customer loyalty identifier (loyalty card) [0089].
Regarding claim 9, Swartz teaches wherein displaying the customer item to the customer on the media enhanced shopping cart further comprises displaying the reminder on a predetermined date associated with the reminder when the customer item comprises a reminder [0195].
Regarding claim 10, Swartz teaches further comprising generating and sending an email of the customer item [0064].
Regarding claim 11, Swartz teaches wherein saving the customer item at the enterprise level comprises storing the customer item in a customer information database in an enterprise server accessible by a server in each retailer store associated with the enterprise, and thereby accessible by each media enhanced shopping cart within each retailer store [0011, 0206].
Regarding claim 12, Swartz teaches when the customer item comprises a shopping list, further comprising displaying a course to a product from the shopping list on a store map [0214].
Regarding claim 13, Swartz teaches when the customer item comprises a registry, further comprising displaying a course to a product from the registry on a store map [0122, 0214].
Regarding claims 14-18, these claims are analogous to the claims above and are therefore also taught by Swartz, Hind, and Carter.
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz in view of McKee et al. (US 6915135 B1) and Carter.
Regarding claims 19 and 20, Swartz teaches a media enhanced shopping cart system, comprising: a shopping cart comprising a read component for performing a proximity scan of the shopping cart (710), wherein the proximity scan reads the area surrounding the shopping cart (710); a locationing component for determining a location of the shopping cart within a store based on the scan [0068, 0072], wherein the locationing component is further operable to determine a location of a product within the store relative to the shopping cart based on the scan [0068, 0072]; a display component for displaying at least one advertisement for the product based on the location of the shopping cart within the store (Fig. 7A, Fig. 7C), wherein the display component is further operable to display an indication of the location of the product relative to the location of the shopping cart [0068, 0072], and wherein the display component is further operable to display the location of the cart relative to a specific point or points of store data, advertised products, or combinations thereof [0068, 0072].
Swartz lacks the adjustment details.
McKee teaches using a set of proximity scan parameters, and an accuracy component for providing real-time adjustments to the set of proximity scan parameters at which the proximity scan is performed (Col. 3 Lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the features of McKee because it allows the scanning device to adapt to different circumstances and configurations in a very efficient manner (Col. 2 Lines 31-48 of McKee).
Swartz lacks determining the direction of travel of the cart.
Carter teaches determining a location and direction of travel of a media enhanced shopping cart [0048], wherein the shopping cart comprises the locationing component [0048].
Therefore it would have been obvious to one of ordinary skill in the art to track the location and direction of travel of the carts because it allows the facility to track inventory movements, improve access to and retrieval of objects, and to identify clustering, queueing, and traffic patterns (paragraph 0005 of Carter).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Carter and are required by the amendment regarding the locationing component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876